Citation Nr: 1819449	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-30 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent prior to March 14, 2013 and greater than 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder, recurrent severe, panic disorder, and alcohol use disorder.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 through March 2001 and from February 2005 through March 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in a July 2017 videoconference hearing.  A transcript is of record.  His representative subsequently requested another extension of time, which was granted until December 27, 2017.  However, no additional evidence has been submitted.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 14, 2013, the Veteran's symptoms of PTSD with major depressive disorder, recurrent severe, panic disorder, and alcohol use disorder, were sleep impairment, depressed mood, anger, irritability, suspiciousness, hypervigilance, panic attacks once or twice a month, and mild memory loss, resulting in difficulty in establishing and maintaining effective work and social relationships.


2.  Effective March 14, 2013, the Veteran's symptoms of PTSD with major depressive disorder, recurrent severe, panic disorder, and alcohol use disorder have been panic attacks twice a week, inability to establish and maintain effective relationships, impaired impulse control with periods of violence, suicidal ideation, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances including a work or work like setting.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an evaluation of 50 percent, but no higher, were met prior to March 14, 2013, for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder, recurrent severe, panic disorder, and alcohol use disorder.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for entitlement to an evaluation greater than 70 percent on and after March 14, 2013, for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder, recurrent severe, panic disorder, and alcohol use disorder, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The Board notes that significant evidence has been added to the claims file since the October 2013 statement of the case.  During his July 2017 Board hearing, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) review of the newly obtained evidence.  The Board may thus proceed with appellate adjudication without prejudice to the Veteran.

The regulations pertinent to this decision were initially provided in the October 2013 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Prior to March 14, 2013

The Veteran contends that his PTSD was more severe than what is reflected by a 30 percent disability rating prior to March 14, 2013.

VA treatment records reflect the Veteran sought treatment for PTSD in June 2010.  He reported sleep disturbance with trouble falling and staying asleep, he denied experiencing nightmares but reported that he once choked his girlfriend in his sleep.  The Veteran denied flashbacks, distressing or intrusive memories, depression, and anxiety.  He reported that he isolated himself from friends, anger and irritability were a problem, and he became intoxicated several times a week.  Mental status examination reflected the Veteran's affect was appropriate, his mood was "alright [sic]," his speech was relevant ,coherent, and normal in rate, his thought process and content were goal directed with no delusional thinking, his cognitive functioning was intact and his insight and judgment were poor.  There was no evidence of auditory or visual hallucinations and the Veteran denied suicidal and homicidal ideation.  Later in June 2010, the Veteran reported symptoms of isolation, anxiety, trust issues, sleep impairment, nightmares, irritability, intrusive thoughts, and hypervigilance.  Sleep and anger were his main concerns.  He reported that he frequently yelled at his brother and his brother's step-father, with whom he lived, and that they were afraid of him.  The Veteran also reported a remote history of assault, but claimed it was self-defense.  At the time, the Veteran was in school and planning to start his own vending machine business.  Mental status examination reflected the Veteran was oriented, cooperative, made good eye contact, his speech was within normal limits, his affect was guarded but he was able to expand on ideas when questioned, his thoughts and cognition were within normal limits, his judgment and insight were fair, and he denied any hallucinations or suicidal or homicidal ideation.

The Veteran next sought mental health treatment in September 2010.  Psychiatry notes reflect the Veteran was irritable, labile, and casually dressed with good grooming.  His speech was normal, thought process linear, thought content included flashbacks and intrusive thoughts, his memory and cognition were good, his insight and judgment were good, and he reported no suicidal or homicidal ideation.  There was no evidence of psychosis.  Psychiatry notes from later in September 2010 note the Veteran continued to report problems with anger, mood control, feeling on guard, isolating himself, paranoia, hypervigilance, exaggerated startle response, and chronic insomnia.

VA treatment records from October and November 2010 indicate the Veteran participated in group therapy.  Therapy notes reflect the Veteran was attending school and settling down with the mother of his child, with plans to get married.  He also reported abstaining from alcohol, but continued his use of cannabis, and that medications had reduced his panic attacks, but irritability and anger were still problematic.

The Veteran next sought mental health treatment in January 2011.  He reported reducing his use of alcohol significantly.  In June 2011 the Veteran reported attending school and taking flying lessons.  He also reported occasional alcohol consumption and the use of small amounts of cannabis to aid with sleep.  He did not report any suicidal or homicidal ideation.  The psychologist and the Veteran mutually agreed to terminate ongoing psychotherapy.  The psychologist noted the Veteran had reduced his alcohol consumption, but was not interested in reducing cannabis use, and although he continued to experience anger he was unwilling to attend anger management groups.  

The Veteran was afforded a VA examination in June 2011.  He reported severe, constant symptoms of having a short temper, fantasies of hurting those who are disrespectful towards him, panic attacks, hypervigilance, relationship problems, hyperstartle response, sleep difficulties, low concentration, and flashbacks.  The functional impact of these symptoms resulted in lack of trust, self-isolation, and use of alcohol to sleep resulting in two DUIs.  The Veteran also reported the following mild symptoms: lack of motivation, lack of progress, low mood, low libido, impaired concentration, sleep problems, reduced appetite.  His mild symptoms caused functional impact of isolation and desire to drink, making work more difficult and stressful.  Regarding social relationships, the Veteran reported he got along with his brother, had a strained relationship with the mother of his child, and had a great relationship with his daughter, but that he did not have too many friends and he did not go out any more.  He did not have a history of physical violence.

Mental status examination reflected the Veteran was oriented, his appearance and hygiene were appropriate, his behavior was appropriate and he maintained good eye contact.  His affect and mood showed anxiety and depressed mood and he experienced depression from time to time.  The Veteran's communication was within normal limits but his attention and focus were impaired, demonstrated by his inability to perform serial sevens.  He had panic attacks once a week with symptoms of racing heartbeat, and showed signs of suspiciousness.  There was no evidence of delusions, hallucinations, or obsessive-compulsive behavior.  The Veteran's thought processes were appropriate, he could understand directions, there was no slowness of thought demonstrated, no evidence of confusion, his judgment was intact, abstract thinking was normal, and memory was within normal limits.  He did not endorse homicidal or suicidal ideation.

The examiner noted that the Veteran did not display any problems or difficulties with respect to routine responsibilities in self-care.  However, the Veteran's occupational and social functioning was noted as severely impaired.  Specifically, the Veteran struggled significantly with relationships and he had stopped pursuing leisure activities.  The examiner noted his quality of life had severely decreased due to his PTSD.  The Veteran's PTSD also had a negative impact on his employment such that he had an impaired ability to interact with others appropriately and successfully meet the demands of everyday life.  His ability to concentrate and remain focused on a single task were significantly impaired and he had extremely low frustration tolerance causing him to struggle with even the simplest of social interactions with others.  The examiner opined that, given these impairments, the Veteran would not be able to obtain or maintain employment.

However, the examiner also opined that the Veteran's PTSD was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally the Veteran is functioning satisfactorily with routine behavior, self-care, and normal conversation due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, and chronic sleep impairment.  The examiner supported his opinion by noting that the Veteran had difficulty establishing and maintaining effective work/school and social relationships as evidenced by his struggle to get along with others socially and in school.  The Veteran had difficulty maintaining effective family functioning because he and his wife lived separately after two months of marriage.  The examiner also noted occasional interference with recreation or leisurely pursuits as he did not perform any of the social and recreational activities he formerly enjoyed, but spent most of his time at home.  There was no evidence the Veteran had difficulty understanding commands.

The Board finds the June 2011 VA examiner's opinion regarding the Veteran's inability to obtain or maintain employment to be internally inconsistent and completely unsupported by the other evidence in the claims file.  At the time of the examination, he was enrolled in classes and actively working towards a degree.  None of the Veteran's other medical records from 2010 or 2011 reflect he was experiencing difficulty with regard to his coursework.  Furthermore, the June 2011 VA examiner also opined that the Veteran only had occasional decrease in work efficiency in intermittent periods of inability to perform occupational tasks -  an opinion completely at odds with the finding that the Veteran was totally unable to work.  Additionally, the mental status evaluation conducted during the examination reflected the Veteran had impairments with focus and attention, but there was no evidence he became confused, experienced slowness of thought, had impaired memory, speech disturbances, or could otherwise not follow directions, or any other comparable symptoms that would somehow support a conclusion he could not work.  The examiner's opinion as to the level of the Veteran's social and occupational impairment is a piece of evidence that the Board weighs like all other evidence.  Here, the conclusion he could not work is not entitled to any probative weight as it is thoroughly inconsistent with not only the examiner's contrary opinion within the same report, but also all the other contemporaneous medical evidence. 

However, the Board does find that prior to March 14, 2013, the Veteran's symptoms more closely approximated the criteria for a 50 percent disability rating.  His primary difficulty was mood disturbances such as depression, anxiety, anger, and irritability, and these symptoms resulted in difficulty establishing and maintaining effective work and social relationships, consistent with a 50 percent rating.  He reported his family members were afraid of him because of his anger, and he and his wife lived separately after two months of marriage.  The 2011 VA examiner noted the Veteran "struggled significantly" with his relationships.   He was also isolating at home at times and he did not perform any of the social and recreational activities he formerly enjoyed.  Other symptoms included sleep impairment, suspiciousness, hypervigilance, intrusive thoughts, and panic attacks once or twice a month.  Resolving all doubt in his favor, these symptoms resulted in the type of social and occupational impairment contemplated by a 50 percent rating. 

A higher rating of 70 percent was not warranted prior to March 2013.  Although  the Veteran's mood disturbances, primarily irritability and anger, made it difficult for him to establish and maintain social and work relationships, he did not have an inability to do so as contemplated by a 70 percent rating.  With regard to his limited social circle, the Veteran maintained strong relationships with his brother and daughter, and was able to carry on a strained but otherwise long-term relationship with his then-wife and mother of his child.  Even with his irritability and thoughts, he did not experience impaired impulse control with periods of violence.  He consistently denied suicidal or homicidal ideations.  He was able to attend school and eventually earn a certificate in waste water management.  

Accordingly, the Veteran's symptoms most closely approximated the criteria for a 50 percent disability rating, and his appeal is granted to that extent.  However, the preponderance of the evidence is against the claim for any higher rating.

Effective March 14, 2013

The Veteran contends that his service-connected PTSD warrants an increased rating greater than 70 percent effective March 14, 2013.

After a full review of the claims file in conjunction with the relevant rules and regulations, the Board finds that a rating greater than 70 percent effective March 14, 2013 is not warranted.

On March 14, 2013, the Veteran was afforded a VA examination to determine the severity of his PTSD.  Although the Veteran had several mental health diagnoses, the examiner noted that his most significant diagnosis was PTSD and his other disorders stemmed from the PTSD.  The examiner noted that the Veteran had been in several school and work settings secondary to his PTSD symptoms impacting his psychosocial adjustment.  The Veteran reported that he was socially isolated but maintained relationships with his half-brother, the mother of his child, and his daughter, as well as two friends.  However, he reported conflict in his relationships and that he had punched his brother approximately three months earlier.  The Veteran reported that he had earned a certificate in water treatment, took aviation classes and only had three classes left to complete, and was currently attending school for broadcasting.  The Veteran reported symptoms of anger, loneliness, depression, panic attacks once or twice a month with associated suicidal ideation, suspiciousness, paranoia, cynicism, hypervigilance, insomnia, nightmares, and occasionally seeing shadows.  The examiner noted symptoms of anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, suicidal ideation, impaired impulse control, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined the Veteran's PTSD led to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The VA examiner noted the Veteran had a cognitive style that tended toward distorted or unbalanced thoughts, was pessimistic and negative, assumed the worst, jumped to conclusions that he then believed, and had difficulty seeing and holding various perspectives.

A VA treatment record dated March 2013 reflected the Veteran continued to report significant insomnia that exacerbated his irritability and anger management problems.  He also reported panic attacks and suicidal ideation approximately twice a month.  The physician noted the Veteran's symptoms appeared to be worsening over time.

In March 2015, the mother of the Veteran's child submitted a lay statement reporting symptoms she observed the Veteran experiencing.  She reported that he demonstrated symptoms of depression, anger, and anxiety, and often lashed out at her and their daughter verbally.  The Veteran also experienced road rage and would get panic attacks while standing in lines or eating out at restaurants.  She observed crowds gave the Veteran extreme anxiety.

The Veteran underwent a mental health assessment for his untreated mental health and alcohol dependence problems in May 2016.  Mental status examination reflected the Veteran was fully oriented and maintained good eye contact.  His mood was moderately irritable with congruent affect, and he was restless with the social worker with attempted efforts to mask his irritability.  The Veteran's thinking was overall linear, speech within normal limits for rate, volume, and prosody.  There was no evidence of psychomotor agitation or retardation, he was overall cooperative, and his judgment and insight were fair.  The Veteran did not endorse suicidal or homicidal ideation, intent, plan, or means.

VA treatment records indicate the Veteran was admitted to a Domiciliary Program in May 2016.  Shortly after admission, the Veteran met with a social worker.  The social worker observed that his mood was anxious with matching affect and his tone was congruent to his mood.  The Veteran was guarded and did not seem motivated to attend programming.  He expressed no suicidal ideation.

The Veteran was afforded a VA examination to assess the severity of his PTSD in November 2016.  The examiner attributed his symptoms of intrusive recollections, distressing dreams, flashbacks, psychological distress at exposure to cues, physiological reactivity on exposure to cues, avoidance symptoms, insomnia, irritability, angry outbursts, impaired concentration, hypervigilance, and exaggerated startle response to his PTSD.  Symptoms of little interest or pleasure, depressed mood, hopelessness, insomnia, fatigue, poor appetite, feelings of failure, impaired concentration, psychomotor retardation or agitation, and suicidal thoughts were attributed to his diagnosed major depressive disorder (MDD).  His alcohol use disorder manifested as recurrent use, causing role obligation failure, hazardous situations, and legal problems despite persistent interpersonal problems, tolerance, withdrawal, drinking more than intended, unsuccessful efforts to cut back, excessive time seeking or recovering, sacrificing other activities, blacking out, and using alcohol as medication to sleep.  Finally, his diagnosed panic disorder caused symptoms of heart palpitations, pounding or accelerated heart rate, sweating, trembling, sensations of shortness of breath or smothering, feelings of choking, numbing or tingling sensations, fear of losing control or going crazy, and his behaviors revolved around having a panic attack.

The examiner noted symptoms of depressed mood, anxiety, panic attacks once a week, near-continuous depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, flattened affect, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Mental status examination reflected the Veteran's mood was calm, cooperative, and upbeat, his affect was appropriate and in good range, speech was normal rate and rhythm, and psychomotor activity was unremarkable.  The Veteran was dressed and groomed appropriately and he made good eye contact.  Thought form and content was logical, coherent, and goal-directed, non-bizarre, and with no evidence of delusions.  He did not demonstrate any hallucinations, motor abnormalities, cognitive deficiencies, or impaired judgment or insight.  He did not endorse any suicidal ideation, intent, or plan, and there was no evidence of imminent danger to himself or others.  The examiner opined that the Veteran's PTSD, with associated MDD, panic disorder, and alcohol use disorder manifested as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.

During his July 2017 Board hearing, the Veteran testified that he experienced symptoms of insomnia, irritability, social isolation, limited social support, suicidal thoughts approximately three times a week, outbursts of anger at other people including his daughter, panic attacks twice a week, impaired memory such as inability to remember appointments, and difficulty maintaining personal hygiene.

The Board finds that effective March 14, 2013, the Veteran's symptoms most closely approximate to the criteria for a 70 percent disability rating.  Medical records consistently note he had symptoms manifesting as panic attacks twice a week, inability to establish and maintain effective relationships, impaired impulse control with periods of violence, suicidal ideation, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances including a work or work like setting.

At no point during this period did he experience total occupational and social impairment.  Although he reported a shrinking social circle, he was able to maintain relationships with his brother, daughter, and mother of his child.  Additionally, the Veteran never demonstrated symptoms of grossly inappropriate behavior, gross impairment of thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting himself or others, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or comparable symptoms.

Although the November 2016 VA examiner noted the Veteran experienced intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, he did not experience any other symptoms that correlate to a 100 percent disability rating.  Accordingly this symptom, on its own, does not warrant an increased rating.  The Veteran was also noted to be appropriately dressed and groomed during his November 2016 VA examination.

Accordingly, the Veteran's symptoms most closely approximate the criteria for a 70 percent disability rating.  As such, entitlement to an increased rating greater than 70 percent for the Veteran's PTSD is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 50 percent prior to March 14, 2013, for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder, recurrent severe, panic disorder, and alcohol use disorder, is granted, subject to the laws and regulations pertaining to payment of monetary benefits.

Entitlement to an evaluation greater than 70 percent on and after March 14, 2013, for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder, recurrent severe, panic disorder, and alcohol use disorder, is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran claims his service-connected disabilities make him totally unemployable.  During his July 2017 Board hearing, the Veteran testified that he tried to do side jobs that required minimal contact with people, but he was only able to obtain jobs like that once or twice a month.  His TDIU application noted he worked most months of 2014 earning $2,400 per month.  He also reported  work for approximately 6-7 months in 2015 and appeared to indicate he earned $2,900 per month.  He noted he earned $35,000 in 2015.  The Veteran also testified that although he reported he last worked in September 2015 on his Application for Increased Compensation Based on Unemployability, he was subsequently able to find work and worked until October 2016.  

At this point, it appears his earnings for 2014 and 2015 would far exceed the requirements for marginal income.  We have no information on his earnings for 2016, so development must be done to determine whether he had gainful employment during the years in question.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining consent from the Veteran, the RO should attempt to verify all employment from 2014 to  2016.  The employer(s) should note the beginning and ending dates of any employment; time lost from gainful employment due to his service-connected disabilities; and whether any concessions were made to the Veteran because of his service-connected disabilities.  The specific reason for his termination should be reported.

2.  Ask the Veteran to provide information verifying his income for tax years 2014 through the present.  He may submit copies of his W-2 forms and/or tax returns, or a copy of his earnings report from the Social Security Administration.

3.  Then, after completing the above and any other development deemed necessary, readjudicate the TDIU claim.  If benefits sought on appeal are denied, provide a supplemental statement of the case to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


